DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 03/03/2022.
Claims 1-2, 4, 21-22, 24, 41-42, 44 and 61 have been amended.

Response to Arguments

Applicant’s arguments with respect to independent claims filed on 03/03/2022 have been considered but are moot because the arguments on the amended features are drawn to the newly amended feature, which have been addressed in the instant office action with newly identified prior art, thus rendering applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 21-25, 27-28, 41-45, 47-48 and 61 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0259015, “Wang”) in view of Feldhahn et al. (US 10,523,282, “Feldhahn”) and further in view of Zhang (US 2020/0336927, “Zhang”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Wang discloses “Method, Device, and Apparatus for Transmitting and Receiving a Request Signal” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method of wireless communication performed by an apparatus of a base station, comprising: 
performing a channel access countdown procedure for each of the one or more channel sensing beams ([0180] “The base station maintains a counter and performs the LBT operation in the direction corresponding to a beam until the preset time period is exceeded, and if not successful, then switches to other counter, resets 
wherein a channel sensing beam of the one or more channel sensing beams includes multiple transmit beams ([0139] “the base station transmits a channel occupancy request signal to the user equipment to request to occupy channel after performing the LBT in the direction corresponding to at least one beam; the base station transmits data on the beam transmitting the channel occupancy request signal after receiving the channel occupancy allow signal.” Note that multiple transmit beams of a sensing beam will be discussed in view of Zhang.).
It is noted that while disclosing carrier sensing on beams, Wang does not specifically teach about beams in a TxOP to a set of UEs. It, however, had been known before the effective filing date of the instant application as shown by Feldhahn as follows; 
transmitting, to a subset of a set of user equipment (UEs) associated with a transmission opportunity (TxOP), using the multiple transmit beams ([Feldhahn, Col. 12, lines 49-53] “For the beams which are adjacent one another but in different sectors, these beams are sent relatively close in time but not at the same time. For example the beams may be sent in consecutive or near consecutive transmission opportunities.” Note that each sector of the Feldhahn’s cell that has been divided into sectors is considered to be equivalent to the recited “a subset of a set of UEs” because skilled artisans understand a certain number of UEs exist in a Feldhahn’s sector. The cited beams are considered to be equivalent to the recited “subset of the set of transmit 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Wang by using the features of Feldhahn in order to meet increased demands for capacity in beam-forming wireless communications such that “causing transmission from an access point of a set of beams in a first sweeping order in a first cell” [Feldhahn, Col. 1, lines 61-62]. 
It is noted that while disclosing carrier sensing on beams, Wang does not specifically teach about multiple a sensing beam including multiple transmit beams. It, however, had been known before the effective filing date of the instant application as shown by Zhang as follows; 
a channel sensing beam … includes multiple transmit beams ([Zhang, 0046] “For each LBT, a transmitting node considers a beam direction in which the LBT points when choosing a CWS and selects data, of which transmitting beams are covered by a receiving beam of the LBT”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Wang by using the features of Zhang in order to be immune from interference caused by multiple transmitters occupying a same frequency resources such that “When a transmitting node employs a specific beam for LBT, the CWS has to accurately reflect interferences in the specific 

Regarding claim 21, it is an apparatus claim for a base station, corresponding to the method claim 1, except the limitations “a processing system” ([Fig. 7] 700 “Processor”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 41, it is a non-transitory computer-readable medium claim corresponding to the method claim 1, except “storing one or more instructions for wireless communication” ([0306 and Fig. 7] “a processor 700 configured to read the programs in a memory 720 to perform”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 61, it is an apparatus claim except “components” ([0306 and Fig. 7] “a processor 700 configured to read the programs in a memory 720 to perform the process”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 2, 22 and 42, the method of claim 1, the apparatus of claim 21, and the CRM of claim 41, respectively, wherein transmitting to the subset of the set of UEs comprises transmitting to the subset of the set of UEs after finishing the channel 

Regarding claims 3, 23 and 43, the method of claim 1, the apparatus of claim 21, and the CRM of claim 41, respectively, wherein, for each of the one or more channel sensing beams, the channel access countdown procedure is performed ([0187] “The base station performs LBT in the direction corresponding to each beam, and maintains the multiple counters according to the result of the LBT.”) based at least in part on a respective set of determined channel access parameters including: a contention window size ([0187] “The time granularity of the scanning is configurable, for example, it may be an integer multiple of the CCA slot or an integer multiple of the OFDM symbol.”); a randomly selected value; or a defer period (These alternatives are not examined.).

Regarding claims 4, 24 and 44, the method of claim 1, the apparatus of claim 21, and the CRM of claim 41, respectively, further comprising: 
determining that a particular subset of transmit beams is unavailable based at least in part on performing the channel access countdown procedure for a channel sensing beam that includes the particular subset of transmit beams ([0180] “The base station maintains a counter and performs the LBT operation in the direction 
switching, based at least in part on the particular subset of transmit beams, to one or more other channel sensing beams ([0180] “switches to the direction corresponding to other beam to perform the LBT.”), 
wherein each of the one or more other channel sensing beams includes one or more of the particular subset of transmit beams ([0139] “the base station transmits a channel occupancy request signal to the user equipment to request to occupy channel after performing the LBT in the direction corresponding to at least one beam; the base station transmits data on the beam transmitting the channel occupancy request signal after receiving the channel occupancy allow signal.”); and 
performing the channel access countdown procedure for each of the one or more other channel sensing beams (aforesaid [0180]).

Regarding claims 5, 25 and 45, the method of claim 4, the apparatus of claim 24, and the CRM of claim 45, respectively wherein a counter value associated with the channel access countdown procedure for the channel sensing beam that includes the particular subset of transmit beams is reset in association with performing the channel access countdown procedure for at least one of the one or more other channel sensing beams ([0180] “if not successful, then switches to other counter, resets the value of the 

Regarding claims 7, 27 and 47, the method of claim 4, the apparatus of claim 24, and the CRM of claim 44, respectively wherein a counter value associated with the channel access countdown procedure for the channel sensing beam that includes the particular subset of transmit beams is maintained in association with performing the channel access countdown procedure for at least one channel sensing beam of the one or more other channel sensing beams ([0183] “The base station maintains multiple counters and performs the LBT in the direction corresponding to a beam until the preset time period is exceeded, and if not successful, then switches to other counter, retains the original counter value”).
 
Regarding claims 8, 28 and 48, the method of claim 7, the apparatus of claim 27, and the CRM of claim 47, respectively wherein the counter value is maintained based at least in part on the at least one channel sensing beam being within a footprint of the channel sensing beam that includes the particular subset of transmit beams ([0183] “performs the LBT in the direction corresponding to a beam until the preset time period is exceeded, and if not successful, then switches to other counter, retains the .

Claim(s) 6, 26 and 46 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0259015, “Wang”) in view of Feldhahn et al. (US 10,523,282, “Feldhahn”) and Zhang (US 2020/0336927, “Zhang”), and further in view of Hafeez et al. (US 2020/0267736, “Hafeez”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claims 6, 26 and 46, it is noted that while disclosing carrier sensing on beams, Wang does not specifically teach about wait time penalty. It, however, had been known before the effective filing date of the instant application as shown by Hafeez as follows;
the method of claim 4, the apparatus of claim 24, and the CRM of claim 44, respectively wherein a wait time penalty is applied in association with performing the channel access countdown procedure for at least one of the one or more other channel sensing beams ([Hafeez, 0043] “the transmitting node can pause or can freeze the listen before talk counter before the final defer period until the primary beam completes the full listen before talk procedure.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Wang by using the features of Hafeez in order to support constant levels of service such that “analyzing the presence . 

Claim(s) 9, 29 and 49 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0259015, “Wang”) in view of Feldhahn et al. (US 10,523,282, “Feldhahn”) and Zhang (US 2020/0336927, “Zhang”), and further in view of Park et al. (US 2017/0231011, “Park”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claims 9, 29 and 49, it is noted that while disclosing carrier sensing on beams, Wang does not specifically teach about minimum sensing duration. It, however, had been known before the effective filing date of the instant application as shown by Park as follows; 
the method of claim 1, the apparatus of claim 21, and the CRM of claim 41, respectively wherein, when performing the channel access countdown procedure for each of the one or more channel sensing beams, channel sensing is performed for at least a minimum sensing duration ([Park, 0263] “it is necessary to minimize the beam sweeping interval”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Wang by using the features of Park in order to achieve effective communication connections with mmW in 5G . 

Claim(s) 10 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0259015, “Wang”) in view of Feldhahn et al. (US 10,523,282, “Feldhahn”), Zhang (US 2020/0336927, “Zhang”) and Park et al. (US 2017/0231011, “Park”), and further in view of Shin et al. (US 2007/0258431, “Shin”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claims 10 and 30, it is noted that while disclosing carrier sensing on beams, Wang does not specifically teach about a period of channel reservation signaling. It, however, had been known before the effective filing date of the instant application as shown by Shin as follows;
the method of claim 9 and the apparatus of claim 21, respectively, wherein the minimum sensing duration matches a channel reservation signaling periodicity ([Shin, 0053] “The beam search period corresponds to the reserved channel time block”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Wang by using the features of Shin in order to achieve effective and efficient beam searches such that “have a separate time period for a beam search in a superframe thereof in order to enable stations, which carry out directional communications with a high frequency bandwidth, to efficiently perform a beam search.” [Shin, 0018]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411